DETAILED ACTION
This action is responsive to the Application filed 3/09/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A method comprising:
	(i) aggregating environmental datapoints related to at least one environmental parameter associated with a defined printing vicinity of at least one printing device;
	aggregating printing device datapoints related to at least one printing hardware parameter associated with the at least one printing device;
	(ii) based upon the aggregated environmental datapoints and the aggregated printing device datapoints, configuring a machine learning knowledge model to determine a self-movement path for each of the at least one printing device between a source location of the printing device and a target location of the printing device; and
	(iii) facilitating creation of the self-movement path for each of the at least one printing device to facilitate processing of an object within the defined printing vicinity.
(as recited in claims 1, 13, 17)
Jing et al, CN 109807887 A (translated), discloses intelligent arm sensing and control system equipped wit neural networks algorithms to track kinematic motion of a mechanical robot, where sample learning in terms of sufficient set of training data, collected map capturing various arm gesture from image learning – camera collecting coordinates - combines 3D vision and intelligent sensing effected as a complex relationship capable of realizing self-movement of the object being controlled.  No part in Jing collecting of training data evidence aggregation of datapoints in a particular vicinity of a printing device into a environment parameter, nor is there collection of datapoints into a printing device parameter such that printing device parameter and environment parameter – as per (i) -  is inputted for configuring a machine learning (knowledge) model to determine a self-movement path for each of the at least one printing device between a source location of the printing device and a target location of the printing device as in (ii)
Steingrimsson et al, USPubN: 2020/0257933, discloses predictive techniques, using underlying physics (strength, strain, toughness) in collecting parameters and operation properties based a model to provide ways to accelerate a alloy forming process, the model being a machine learning algorithm configured from environment parameters, process types, composition, structure information, testing mode to generate output on material hardness, yield, fatigue, strength where a search path is included as crucial step of the machine learning to locate critical region of a small overhead upon which a force can be concentrated.  Steingrimsson’s system of applying a ML search path for concentrating a force has no concern for aggregating vicinity datapoints and printing device hardware datapoints – as per (i) - into a machine learning configuration that seeks to determine a self-movement path for each of the at least one printing device between a source location of the printing device and a target location of the printing device as in (ii)
Johnson et al, USPubN: 2020/0086487, discloses use of sensor/camera data, type information associated with potential obstacles of a moving object (robot) to configure a recognition algorithm and feature vector that predicts motion of the object according to a motion plan for the object that prevent collision with the obstacle.  No part in configuring an obstacles avoidance algorithm in Johnson is there concern for facilitating creation of the self-movement path for each of the at least one printing device – as in (iii) - to facilitate processing of an object within the defined printing vicinity, using datapoints as in (i) for configuring a machine learning as in (ii), thereby to determine a self movement path between a source location of the printing device and a target location of the printing device
Wen, USPubN: 2017/0100214, discloses configuration of a collisions avoiding algorithm for a tooth model geared with studing nearest neighbor and proximal influence of proximity indicagive of potential conflict with pathway of the teeth, where expected state and actual state of each tooth is subjected to comparison and choreographed by a movement manager that implement adjustments to physical environment or performance conditioning of the tooth model.  No part in the self-induced movement of teeth and adjustment by a manager assocated with Wen’s tool algorithm teaches using datapoints respective to a printing device – as in (i) - for configuring a machine learning destined for determining self-movement path for each of the at least one printing device between a source location of the printing device and a target location of the printing device as in (ii)
Xu et al, CN 110726756 A (translated), discloses positioning of an underwater moving object using tracking mechanism and a specialized housing to generate electric energy via coupling a dielectric film and attached electrodes with support material, the latter including two friction materials implemented as a external vortex for inducing vibration when charge incurs on the metal electrode layer, so that the underwater vortex of a moving object is made less sensible so as to resist the self-movement of the sensor-tracked object.  Coupling of vibration mechanism so as to resist self-movement of a underwater object using eddy current change at a external vortex mechanism to reduce pressure and corrosion effect to an underwater object in Xu has no concern for aggregating vicinity datapoints and printing device hardware datapoints – as per (i) - into a machine learning configuration that seeks to determine a self-movement path for each of the at least one printing device between a source location of the printing device and a target location of the printing device as in (ii) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 (for non-official correspondence - please consult Examiner before using) or 571-273-8300 (for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 06, 2022